DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 28 June 2022, with respect to the rejection of claims 8-10, 12 and 16 under U.S.C. 112(b) have been fully considered and are persuasive. The rejection is withdrawn accordingly. 
Applicant’s arguments, see page 6-8, filed 28 June 2022, with respect to the rejection of claims under U.S.C. 103 have been fully considered and are not found persuasive. Applicant argues the cited prior art does not teach all the limitations in independent claim 1. Specifically, applicant argues that the combination of Webster and Giffin does not teach two openings, one opposite to the other in a vessel wall as recited in claim 1. In response to this argument, the examiner respectfully disagrees because Giffin teaches  walls of a body having openings whereat transparent windows are located (see [0049] of Giffin, which recites “the optical window is comprised of a semi-transparent or a transparent material”) (see also [0057] of Giffin, which recites “the center of the optical window of the body is co-centered with the axes of the openings and the surface of an optical window is perpendicular to excitation light from a source light”) and Webster teaches a container having windows of a material transparent to measuring radiation (see abstract of Webster, which recites “container having multiple optically transparent windows arranged such that the sample contained therein can be interrogated using simultaneous multiple optical analytical techniques”). 
In addition,  in an apparatus claim, process steps are given no patentable weight. In other words, patentable weight is given to the windows made of transparent material, not to the opening that would result if the windows were optional nor to any step of closing the openings with windows. 
Moreover, because the openings are closed by windows during the process of making the apparatus, the openings are no longer open in the final product, instead the opening corresponds to the location whereat windows are located. In other words, under the broadest reasonable interpretation, claim 1 is not interpreted to require a step of closing openings with windows, instead only the final product is required in an apparatus claim, which in this case is a vessel having  vessel walls including windows of a material transparent to measuring radiation as disclosed by Webster and Giffin. 
As a result, the rejection claims under U.S.C. 103 is respectfully maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Publication No. 2012/0099098) in view of Giffin (US Publication No. 2007/0081159).
Regarding claim 1, Webster teaches a measuring arrangement (referred to as a system for carrying out multiple optical analytical techniques simultaneously in [0021] and illustrated in Figures) for measuring the total nitrogen bound in a measuring liquid, comprising: 
a radiation source (referred to as illuminating light source 101 in [0082] and illustrated in Figures 10.1 -10.3) designed to emit at least measuring radiation of a wavelength or wavelength range in the ultraviolet wavelength range (see [0083], which discloses that “multiple illuminating light sources are used and selected from 266 nm laser, 370 nm, 473 nm laser” which is within the ultraviolet wavelength range of from 10 nm to 400 nm);
a radiation receiver (referred to  an optical detection system 107 in [0135] and illustrated in Figure 10.1-10.3) configured to generate a signal that depends on the intensity of measuring radiation impinging on the radiation receiver (see [0042]); and 
a vessel (referred to as an optically transparent sample containers 1 in [0112] and illustrated in Figures 1.1-1.3) having a vessel wall (see Figures 1a, 1b, 1c and 1d) having a first opening (which corresponds to one of a total of ten optical windows recited in  [0119] and illustrated in Figure 2.s) and a second opening (which corresponds to the opposite optical opening which for the z axis corresponds to the top and bottom windows of the container illustrated in Figure 2.2) to the located opposite opening, the vessel (container) including a first window closing the first opening and a second window closing the second opening (wherein optical opening, i.e. the walls of the container, closed by transparent windows are the walls of the container themselves which hold liquid sample and allow radiation therethrough), wherein the first and second windows are transparent to the measuring radiation (see the abstract); and a heating element (referred to as a heating/cooling stage 14 in [0133]) in thermal contact with the vessel wall (container 1) (see [0096] and [0132]-[0134]), wherein the radiation source (110) and the radiation receiver (107) are arranged with respect to the vessel (container) such that at least a portion of the measuring radiation emitted by the radiation source (110) propagates along a measuring path (see [0136], Figures 2.2  and 10.2, which illustrates the paths 111) extending from the radiation source 101 through the first window (which corresponds to the optical window wherethrough an input beam path propagates), the vessel (container) and the second window (which corresponds to the optical window wherethrough an output beam path propagates) to the radiation receiver (107) (see [0066], which recites “multiple containers may be connected together by any means which allow sufficient optical access to the individual sample container to allow multiple input and output beam paths”). 
Though Webster teaches a vessel having opposing transparent optical walls, Webster does not teach openings produced during the process of making the vessel walls, opening which are then closed during the process of making the vessel by means of adding transparent optical windows thereto. 
In the analogous art of providing apparatus and methods for evaluating an optical property of a liquid sample, Giffin teaches a measuring arrangement (referred to as a measurement system 400 in [0067] and illustrated in Figures 6a, 6b and 6c) including a vessel (referred to as a body 110 in [0038] and shown in Figures 1a, 1b, 1c and 1d) having a vessel wall (see Figures 1a, 1b, 1c and 1d) having a first opening (referred to as an optical window or aperture 140 in [0045] and illustrated in Figure 1b) and a second opening located opposite the first opening (see Figure 1b which shows a second opening opposite the first), the vessel (110) including a first window (which corresponds to the inner surface 167 and the corresponding parallel outer surface 165, see [0039] and Figure 1b) closing the first opening and a second window (which corresponds to the inner surface 157 and the corresponding parallel outer surface 155, see [0039] and Figure 1b)  closing the second opening, wherein the first and second windows are transparent to the measuring radiation (see [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transparent walls of the vessel container disclosed by Webster with the walls of the vessel container having transparent windows therein as disclosed by Giffin because the simple substitution of one known element, i.e. a transparent wall, for another, i.e. a wall having a transparent window portion, is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 2, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the vessel (container) further includes, on an outer side thereof, a plurality of cooling elements (referred to as a cooling blocks in [0005], see [0042] and [0133] of Webster).
Regarding claim 3, the combination of Webster and Giffin teaches the measuring arrangement according to claim 2, wherein at least a section of the vessel is surrounded by thermal insulation (referred to as holding component 430 in [0067] and illustrated in Figure 6a of Giffin) (because any material inherently has a thermal conductivity providing at least some thermal insulation and because the instant specification is silent on the thermal conductivity of the material providing the required extent of thermal insulation,  thermal insulation is deemed to read on any material. 
Regarding claim 8, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the vessel includes at least one liquid inlet (referred to as an opening 295 in [0053] of Webster) which can be (see indefiniteness rejection under USC §112 (b) supra) fluidically connected to a sample receiver (referred to as a device for aspirating fluid)  containing the measuring liquid (fluid)(see [0053] of Webster). 
Regarding claim 9 , the combination of Webster and Giffin teaches the measuring arrangement according to claim 8, wherein the vessel further includes a pressure equalization opening (wherein opening 295 is pressure equalizing because any opening on a wall of a vessel tends to equalize the pressure internal to the vessel to the pressure external to the vessel) (see [0053] of Webster).
Regarding claim 11, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the vessel wall comprises a metal (see [0080] of Webster).
Regarding claim 12 , the combination of Webster and Giffin teaches the measuring arrangement according to claim 11, wherein the metal, the metal alloy, the ceramic, or the high-performance plastic is not chemically attacked by the digestion reagent (see the rejection under USC § 112 (b) supra) at a temperature of up to 130°C (wherein the combination of Webster and Giffin is silent on the chemical resilience of the metal and as the claim do not require the metal to come into physical contact with any substance capable of chemically attacking a metal, the metal as claimed is therefore not chemically attacked). 
Regarding claim 14, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the first and the second windows (top and bottom surfaces of Figure 2.2 of Giffin) each have two plane-parallel surfaces extending essentially perpendicularly to the radiation path (see Figure 2.2 of Giffin).
Regarding claim 15, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the first and/or the second window each have at least one curved surface that enables beam shaping of the measuring radiation (see [0116] of Giffin).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster and Giffin, as applied to claim 3 above, further in view of Clarson (WIPO Publication WO2004/054716).
Regarding claim 4 , the combination of Webster and Giffin teaches the measuring arrangement according to claim 3, wherein the thermal insulation 430 is formed by a thermally insulating attachment which surrounds a section of the vessel 440, see Figure 6a of Giffin). 
The combination of Webster and Giffin does not teach that the thermally insulating attachment surrounding a section of the vessel comprises cooling elements such that the cooling elements project into a space between the vessel wall of the vessel and a wall of the attachment, and wherein an opening is formed in the wall of the attachment, or between the wall of the attachment and the vessel, wherein the opening leads into a lower region of the space surrounding the cooling elements.
However, in the analogous art of providing vessels and temperature control systems, Clarson teaches a thermally insulating attachment (which corresponds to duct walls 6 and 8 and side walls 20 and 22, see on page 12 lines 20-30 and illustrated in Figures 1A and 1B) surrounding sample vessels 12 and wherein an opening (which corresponds to aperture 24) is formed in the wall of the attachment (6, 8, 22, 24) (see page 12 lines 20-30 and Figures 1A and 1B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thermal insulating attachment surrounding a section of a vessel for the benefit of enabling accurate temperature control of sample in a vessel (see the last sentence on page 4 which recites “[g]ood thermal insulation enables accurate individual control of the temperature of each sample”).
Regarding claim 5, the combination of Webster, Giffin and Clarson teaches the measuring arrangement according to claim 4, further comprising: a ventilation system including one or more fans arranged at the opening and configured to transport gas into the space between the vessel wall and the wall of the attachment (see the last paragraph on page 12 of Clarson). 
Regarding claim 6, the combination of Webster, Giffin and Clarson teaches the measuring arrangement according to claim 5, wherein the wall of the attachment (6, 8, 22, 24) and the vessel wall of the vessel (12) enclose a U-shaped channel (see Figure 1a of Clarson) which extends around the vessel (12) and includes a first section extending upwardly parallel to a side wall of the vessel (12), a second section extending around an upper end of the vessel (12), and a third section extending downwardly parallel to a side wall of the vessel (12), and wherein the opening (24) on which the ventilation system is arranged forms an inlet opening (referred to as lower aperture 24) of the U-shaped channel, and wherein the U-shaped channel includes an outlet opening (referred to as an upper aperture 26)  arranged downstream of the third section (see Figure 1A of Clarson).
Regarding claim 7, the combination of Webster, Giffin and Clarson teaches the measuring arrangement according to claim 6, wherein the outlet opening and the inlet opening are arranged at the same height (see Figure 1A of Clarson).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster and Giffin, as applied to claim 8 above, further in view of Volker (US Publication No. 2015/0168366).
Regarding claim 10, the combination of Webster and Giffin teaches the measuring arrangement according to claim 8.
The combination does not teach a measuring arrangement including a liquid container for containing a digestion reagent having a pH of at least 12, wherein the liquid container is fluidically connectable to the at least one liquid inlet.
In the analogous art of providing containers for accommodating liquids, Volker teaches a liquid container (referred to as a liquid container 5 in [0038]) capable of containing a reagent and capable of being connected to the at least one liquid inlet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a container because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 16, the combination of Webster, Giffin and Volker teaches the measuring arrangement according to claim 10, the measuring arrangement  further comprising: a first liquid path (referred to as a liquid transport line 10 in [0038]) extending from the sample receiver (referred to as a liquid container 5 in [0038]) to the at least one liquid inlet (see Figure 1 of Volker); a second liquid path (referred to as a liquid transport line 11 in [0038]) extending from the liquid container (5) to the at least one liquid inlet (see Figure 1); at least one metering unit (which corresponds to metering container 38 connected to a piston pump 16 and to a valve, see [0038]), which comprises at least one pump (referred to as a piston pump 16 in [0040]) and/or at least one valve arranged in the first and/or second liquid paths and is configured to transport a predefined amount of liquid along the first liquid path (10) into the vessel (which corresponds to digestion container 25), and is furthermore configured to transport a predefined amount of liquid from the liquid container (50) along the second liquid path into the vessel (25) (see [0029] and [0040] of Volcker); and an electronic control unit (referred to a control system in [0029]), which is configured to control the metering unit (valve, pump and metering container) to transport measuring liquid and digestion reagent into the vessel, to control the heating element (which corresponds to heating apparatus 26) for controlling a temperature of liquid present in the vessel (25) (see [0044] of Volker), to excite the radiation source (which corresponds to light source 32) to emit the measuring radiation (see [0042] and [0058] of Volker), and to detect (an electrical measurement signal, see [0042]) and process signals (by amplifying and digitizing the signal) of the radiation receiver (which corresponds to photometric sensor 31) (see [0043] and [0055] of Volker).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster and Giffin, as applied to claim 1 above, further in view of Ludwig (US Publication 2012/0192621).
Regarding claim 12 , the combination of Webster and Giffin teaches the measuring arrangement according to claim 11. 
The combination of Webster and Giffin is silent on the chemical resilience of the metal. Because the instant specification has stainless steel as an example thereof, stainless steel is deemed not chemically attacked by a digestion reagent when in contact therewith during operation.  
In the analogous art of heatable flow-Through Measurement Cells,  Ludwig teaches a “heatable flow-through measuring cell for a gas analyzer having an inner tube made of a corrosion-resistant material, such as stainless steel, and is terminated at each end with a respective end piece and a radiolucent window held therein. The measuring cell also includes an electrical heating apparatus for heating each end piece, an outer tube that coaxially surrounds the inner tube so as to form a narrow gap and is made of material with good thermal conductivity, such as aluminum, and includes thermal insulation that surrounds the outer tube”  as recited in the abstract, see further [0009]-[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stainless steel into the surface of the vessel disclosed by the combination of Webster and Giffin for the benefit of providing a “corrosion-resistant inner wall of a measurement cell”  (see [0013]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster and Giffin, as applied to claim 1 above, further in view of DeBell et all (US Patent No 4,685,110).
Regarding claim 13, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the first and the second windows are made of an optically transparent material (which corresponds to the optically transparent sample containers 1 referred to in [0112] and illustrated in Figures 1.1-1.3 of Webster).
The combination of Webster and Giffin does not teach a measuring arrangement including windows made of sapphire, diamond, magnesium fluoride, calcium fluoride, or barium fluoride at least in a region facing the interior of the vessel.
	However, in the analogous art of providing optical windows, DeBell et al teaches optical elements including windows (see abstract) made of sapphire (see column 5 lines 44-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sapphire as the material of the optical windows  for the benefit of “minimizing photoreduction of optical element surfaces” as recited on column 5 lines 44-68, which further recites “[w]hen disposed on an optical surface to be protected, these materials have low reflectivity, low optical absorption in the region where the laser operates, and have low scatter in the wavelength region where the laser operates. Preferred materials include oxides and fluorides”, see column 5 lines 44-68 of DeBell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797